Citation Nr: 1535163	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  The Veteran died in December 2012.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Huntington, West Virginia.  This matter was remanded by the Board in January 2015 in order to provide the Appellant with a requested hearing before the Board.  While in remand status, the Appellant withdrew her hearing request and, thus, the matter was returned to the Board for appellate review.


REMAND

In January 2015, the Board remanded the issues of entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent and/or asbestosis; entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicidal agent and/or as secondary to colon cancer; entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder; entitlement to service connection for a skin disability, to include as due to exposure to an herbicidal agent and/or asbestos; and entitlement to service connection for blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos.  To date, the RO has not undertaken (or has not had the opportunity to undertake) any of the directives in the January 2015 remand.

The Board finds that the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the issues the Board remanded in January 2015.  As such, the Board finds that a remand is required in order for all of the claims to be contemporaneously adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Additionally, the RO has not obtained an opinion from a VA examiner as to whether the cause of the Veteran's death is etiologically related to his active duty.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Given the complexity of this issue at hand, the Board finds that a medical opinion is necessary in order to properly adjudicate this claim.  Besides, in this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, in order to satisfy VA's duty to assist, the Board finds a remand is required in order to obtain an opinion from a VA examiner.

Accordingly, the case is remanded for the following action:

1.  The RO must send the Appellant a fully-compliant notice letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice letter must include (1) a statement of the condition(s) for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on the Veteran's previously service-connected disorder(s), and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  The RO must then obtain an opinion from a VA examiner as to whether the cause of the Veteran's death is etiologically related to his active duty.  The claims file must be made available to and reviewed by the examiner.  Following a review of the evidence of record, and with consideration of the Veteran's and Appellant's assertions, the examiner must provide an opinion as to whether the Veteran's cause of death was incurred in or due to his active duty, to include as due to exposure to an herbicidal agent and/or asbestos.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death must be re-adjudicated contemporaneously to all of the claims remanded in January 2015.  If any claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

